                Case 3:20-cv-05790-RSM Document 12 Filed 11/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   REBECCA J. VAUGHN,                                    Civil No. 3:20-CV-05790-RSM

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date

16   shall be amended as follows:

17            Defendant shall have up to and including December 14, 2020, to file a Response to

18   Plaintiff’s Complaint, including the certified administrative record. The certified administrative

19   record shall be filed within ten days of its availability to the Office of the General Counsel, if it

20   can be filed earlier than the aforementioned date.

21            If the Commissioner is unable to file the certified administrative record by that date, the

22   Commissioner shall file another motion for extension every 28 days until the certified

23   administrative record becomes available.

24

     Page 1         ORDER - [3:20-CV-05790-RSM]
               Case 3:20-cv-05790-RSM Document 12 Filed 11/16/20 Page 2 of 2



 1
              DATED this 16th day of November, 2020.
 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8
     Presented by:
 9
     s/ Leisa A. Wolf
10   LEISA A. WOLF
     Special Assistant United States Attorney
11   Office of the General Counsel
     Social Security Administration
12   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
13   Telephone: (206) 615-3621
     Fax: (206) 615-2531
14   leisa.wolf@ssa.gov

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05790-RSM]
